ORDER
PER CURIAM.
Appeal from jury conviction for kidnapping and robbery and court-imposed consecutive five and ten year sentences.
Defendant relies on refusal of his verbose not-in-MAI-CR identification instruction, comparable to that refused in State v. Higgins, 592 S.W.2d 151 [19, 20] (Mo. banc 1979). Refusal accorded with State v. Jones, 607 S.W.2d 740[2] (Mo.App.1980), and MAI-CR 2d 2.01, Note 2.
No purpose would be served by a full written opinion. Judgment affirmed pursuant to Rule 30.25(b).